NOTICE OF ALLOWABILITY

Claims 1-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 18 are drawn to methods for preparing an ethylene-based polyolefin.  Both methods require maintaining a polymerization mixture at or above a lower critical phase separation temperature (LCST) (see lines 3-4 of Claim 1; step (iii) of Claim 18).  Both methods also require carrying out polymerization under conditions such that the mixture maintains a substantially uniform temperature, pressure, and concentration (see lines 6-7 of Claim 1; step (iv) of Claim 18).  The product resulting from the process of Claims 1 and 18 is an ethylene-based polyolefin having a molecular weight distribution (Mw/Mn) of less than 2.30.  
Independent Claims 1 and 18 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande (US 2013/0281643; cited in Applicant’s IDS).  Deshpande teaches a process for polymerization of an ethylene-based polymer from a reaction mixture comprising monomer, catalyst, and at least one solvent, wherein the polymer forms a dispersed phase in the solvent (Abstract).  The polymerization may be continuous (p. 3, [0038]), and is conducted at a temperature higher than the LCST of the reaction mixture (p. 3, [0036]).  
Unlike Claims 1 and 18, Deshpande does not teach maintaining a substantially uniform temperature and pressure.  Due to the exothermic nature of Deshpande’s polymerization, the reactor temperature increases as pressure drops.  This is caused by ethylene consumption following introduction of a catalyst.  
Reactor temperature is controlled to an extent by circulating a coolant through the walls of the reactor (p. 11, [0241]).  However, as illustrated in Fig. 3, at no point after polymerization begins does the reactor vessel exhibit substantial uniformity in both temperature and pressure:

    PNG
    media_image1.png
    439
    647
    media_image1.png
    Greyscale

The remainder of Deshpande’s disclosure does not describe maintaining substantial uniformity in temperature or pressure, nor would the remainder of the disclosure enable one of ordinary skill in the art to achieve such uniformity.
Deshpande also requires a molecular weight distribution (Mw/Mn; MWD) of greater than or equal to 2.3 (Abstract).  Each of the reference’s inventive polymer exhibit MWD values of 2.44 or greater (see p. 14, Table 8; Fig. 5).  This stands in contrast to independent Claims 1 and 18 which require a MWD of less than 2.30.  
In summary, Deshpande does not teach a process in which conditions of substantially uniform temperature, pressure, and concentration are maintained, and does not teach toward products having a MWD of less than 2.30.  
The final Office action dated 17 June 2021 cited Deshpande’s comparative examples as yielding products having MWD values within the claimed range, and asserted that the process used to produce these comparative polymers read on the claimed methods.  However, based on the description provided at page 11, [0243], it is evident that Deshpande’s comparative examples are not carried out at a temperature at or above the LCST.  This is evidenced by the fact that the reaction mixture of the comparative examples is homogenous.  A homogeneous reaction mixture is indicative of a single phase polymer solution (see also p. 8, [0204]).  
Deshpande defines LCST as a temperature above which a solution of fixed composition at a fixed pressure separates into two liquid phases, and below which the solution exists as a single phase.  If the comparative examples were carried out at or above the LCST, the reaction mixture would have been separated into two liquid phases.  The presence of a single homogenous phase is evidence that the comparative examples were carried out below the LCST.
Deshpande fails to teach all limitations of independent Claims 1 and 18. Therefore, the previous rejection of Claims 1 and 18 as well as dependent Claims 2-17 and 19-24 under 35 U.S.C. 102(a)(1) have been withdrawn.
Independent Claim 25 is drawn to a polymer solution comprising an ethylene-based polyolefin dissolved in a solvent at a temperature and pressure above the LCST of the polymer solution.  The polyolefin has a MWD of less than 2.3.  The solution is biphasic, including a first phase containing greater than 10 wt% polyolefin and a second phase containing less than 10,000 ppm (equivalent to 1 wt%) polyolefin.
Claim 25 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande.  Only Deshpande’s comparative examples illustrate MWD values within the claimed range.  As discussed above, the comparative examples consist of a single phase and therefore fall outside the scope of Claim 25.  The remainder of Deshpande’s disclosure fails to teach or suggest solutions having both the required concentration in each phase and the required MWD.  The previous rejection of Claim 25 under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande has therefore been withdrawn.
The closest remaining prior art is attributed to Brown et al. (US 2018/0346610).  Brown teaches methods and conditions for manufacturing a polyethylene polymer or copolymer in a liquid/liquid biphasic reaction (Abstract).  The biphasic reaction system results from carrying out polymerization at a temperature greater than the LCST (p. 2, [0034]).  As illustrated in Figure 1, Brown’s method for forming polyethylene homo- and copolymers includes one period where a substantially uniform reactor pressure is maintained at or around 16.0 MPa.  Brown further teaches setting and “maintaining” a reaction temperature (p. 2, [0030]).  
Unlike Claims 1 and 18, Brown does not teach maintaining a substantially uniform concentration in the polymerization mixture.  Pressure and temperature conditions are maintained in Brown’s system by varying the concentration of ethylene (p. 3, [0050]; p. 5, [0078]).  Brown also teaches a MWD ranging from 3 to 8 (p. 4, [0072]).  Brown therefore fails to teach a MWD of less than 2.30 as required by the instant claims.
Brown does teach biphasic polymer solutions comparable to those of Claim 25.  See, for instance, Tables 3b and 4c at page 6.  These tables illustrate the concentration of polymer in each of the two phases formed in the reference’s examples.  Each of Products 1A-2F include a first phase containing greater than 10 wt% of an ethylene-based polymer.  Only Product 1E includes a second phase containing greater than 10,000 ppm of polymer.  The remaining examples contain at most 7,800 ppm (0.78 wt%) of an ethylene-based polyolefin.  Although these solutions are similar to those of Claim 25, Brown does not teach a MWD of less than 2.3 as required by Claim 25.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762